UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1978



IRIS RUFFIN-BENNETT,

                                              Plaintiff - Appellant,

          versus


MICHAEL C. KESSLER; THE AMERICAN NATIONAL RED
CROSS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-23)


Submitted:   December 29, 2004            Decided:   January 24, 2005


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iris Ruffin-Bennett, Appellant Pro Se. Kirsten Elizabeth Keating,
BALLARD, SPAHR, ANDREWS & INGERSOLL, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Iris Ruffin-Bennett appeals the district court’s order

granting summary judgment to Defendants in this action alleging

discrimination under Title VII of the Civil Rights Act, a violation

of 42 U.S.C. §§ 1981, 1985 (2000), and intentional infliction of

emotional distress.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court   in   its    ruling   from   the   bench.   See

Ruffin-Bennett v. Kessler, No. CA-04-23 (E.D. Va. filed July 16,

2004 & entered July 19, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                    - 2 -